Citation Nr: 1229540	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  07-24 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.  

2.  Entitlement to service connection for a left hip disorder, to include as secondary to a right hip disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel
  

INTRODUCTION

The Veteran had active service in the United States Army from November 1966 to October 1968, with subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the reserve component.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.   

The case has been before the Board on previous occasions, and the claims were denied in a December 2008 decision.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), who in a November 2010 memorandum decision, vacated the Board's decision and remanded the claims to the Board for actions consistent with its order.  The Board, in effectuating this remand, dispatched the claim for evidentiary development in September 2011.  Further development is required before the claim is ripe for appellate review.  The Veteran appeared at a Videoconference hearing in December 2007.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the introductory section, the Veteran's claims were initially denied by the Board in a December 2008 decision.  The Veteran appealed to the Court, who determined that the Board did not include adequate reasons and bases for its denial.  Essentially, the Court was troubled by the Board's reliance on a medical opinion of record, feeling that the opinion was based on an inaccurate factual premise.  Furthermore, the Court took issue with the Board' s determination as to the Veteran's credibility, as it did not understand why the Veteran's reports of pain in his back and ribs at the time of the accident made subsequent assertions of hip pain not credible.  

The Board, in receiving the vacated decision, issued a remand to effectuate the Court's order in August 2011.  It was directed at that time that a new, comprehensive VA examination be afforded addressing the etiology of disorders of the bilateral hips.  Specifically, the Board asked if it was at least as likely as not that disorders of the hips had causal origins with a fall occurring during January 2000, and if only the right hip disorder had such an origin, if the left hip disorder had been, at least as likely as not, caused or aggravated by the right hip condition.  

The returned VA examination report, dated in September 2011, is, unfortunately, not adequate to resolve the issue on appeal.  Indeed, the Board must conclude that the examination report did not expressly address the questions posed in the Board's 2011 remand.  Specifically, while the previous examinations of record were reviewed, in coming to a conclusion as regards to the status of disability and etiology, the examiner (a nurse practitioner) first concluded that there was no currently present disorder.  That is, the examiner relayed the existence of "sore hips," but checked "No" with respect to a question of the Disability Benefits Questionnaire (DBQ) regarding the existence of a current disorder.  However, earlier radiographic evidence (2005 VA clinical report) indicated that there are degenerative changes in the bilateral hips.  With regard to etiology, the examiner changed her conclusion to reflect that the Veteran experienced degenerative joint disease, and stated that it "is less likely as not" that this disorder was caused by a fall on the ice in 2000.  For a rationale, the examiner stated that there was no treatment for the hips in the records, that "x-rays and exam [were] negative for objective findings," and that spinal stenosis is "at least as likely as not the cause of his low back and hip pain."  Despite this conclusion, the examiner did relay that there had been intermittent complaints of hip pain since 2000; however, other that including these complaints in a merely cursory manner, there was no discussion as to the impact of the pain complaints on the current disorder.  
The Board specifically requested that the examiner determine the causal relationship, if any, between hip disorders and a documented fall on the ice occurring during reserve component service in January 2000.  The examiner briefly noted periodic hip complaints since 2000; however, no specific discussion as to why these complaints did or did not represent the origin of chronic hip disorders was made.  Moreover, the statement that x-ray findings did not include objective findings is, in light of the entire record, erroneous.  As noted, the clinical records, including a 2005 radiographic assessment, do describe degenerative changes in the bilateral hips.  While the x-ray associated with the 2011 opinion was apparently negative, no discussion was made as to why such a difference existed with reports taken several years prior.  Given these deficiencies, the Board must conclude that the examiner did not fully address the question posed in the remand, and a remedial examination is necessary.  Veterans, as a matter of law, are entitled to substantial compliance with Board instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  It is ordered that the Veteran be offered a new VA orthopedic examination, preferably with an examiner other than the one who conducted the September 2011 examination, for the purposes of determining the etiology of any currently present bilateral hip disorders. 

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a new VA orthopedic examination, with a clinician other than the examiner who conducted the September 2011 assessment (preferably a physician with knowledge of orthopedic medicine).  In this regard, the examiner is asked to determine if the bilateral hip disorders, to include degenerative joint disease of the bilateral hips, are at least as likely as not (50 percent probability or greater) to have had causal origin with a January 2000 fall on the ice experienced by the Veteran during service with the reserve component.  With respect to the left hip, should only the right hip be found to be causally linked to the fall, the examiner should address if it is at least as likely as not that the left hip disorder was caused or aggravated beyond the natural course of the disease process by the right hip disorder.  The Veteran's complaints of pain in the hip must be considered, and should be discussed in the narrative portion of the examination report with regard to their potential impact on chronic bilateral hip disorders.  Rationales must be associated with all conclusions reached.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim not be granted, issue an appropriate supplemental statement of the case and return the claim to the Board for final adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

